Citation Nr: 0214193	
Decision Date: 10/11/02    Archive Date: 10/17/02	

DOCKET NO.  00-21 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
excision, sebaceous cyst of the back and right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

The veteran's excision, sebaceous cysts are manifested by a 
tender scar in the posterior lower part of the neck, but the 
remaining cysts are not superficial, poorly nourished, have 
repeated ulceration, unstable, or tender and painful on 
objective demonstration or limit the function of any part; 
nor are they deep or cause limited motion or occupy area or 
areas of 144 square inches or greater.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but not greater, 
for excision, sebaceous cyst have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, and 7805 
(prior to August 30, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran and his 
representative have been provided with notification regarding 
the VCAA, a statement of the case, and supplemental statement 
of the case informing them of the governing legal criteria, 
the evidence considered, the evidence necessary to establish 
entitlement to the requested benefit, and the reasons for the 
denial.  The veteran has indicated that he no longer desires 
a personal hearing.  He has been afforded a VA examination 
and VA and private treatment records have been associated 
with the record on appeal.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, it is concluded that the VA has complied 
with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the veteran's appeal, the rating criteria for 
evaluating benign skin neoplasms and scars were changed, 
effective August 30, 2002.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been allowed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, the new rating 
criteria did not have retroactive application prior to 
August 30, 2002.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's sebaceous cysts under the old criteria, both prior 
to and from August 30, 2002, and under the new criteria as 
well from August 30, 2002, and concluded that evaluation 
under either criteria is favorable to the veteran.

The veteran has not previously been provided with the new 
rating criteria.  However, in light of the Board's allowance 
herein, to provide the veteran with additional notice will 
only result in unnecessary delay of implementation of this 
grant without providing further benefit to the veteran.  
Therefore, the veteran is not prejudiced by this action.  
Bernard.

Prior to August 30, 2002, Diagnostic Code 7819 provided that 
benign skin growths were rated as scars.  Diagnostic 
Code 7803 provided that scars that were superficial, poorly 
nourished with repeated ulceration, warranted a 10 percent 
evaluation.  Diagnostic Code 7804 provides that scars that 
were superficial, tender and painful on objective 
demonstration, warranted a 10 percent evaluation.  Other 
scars were to be rated on limitation of function of the part 
affected.

From August 30, 2002, Diagnostic Code 7819 provides that 
benign skin neoplasms will be rated based on disfigurement of 
the head, face or neck, or as scars or based on impairment of 
function.  Diagnostic Code 7801 provides that scars on other 
than the head, face or neck, that are deep or cause limited 
motion, warrant a 10 percent evaluation if they occupy an 
area or areas exceeding 6 square inches.  Diagnostic 
Code 7802 provides that scars other than on the head, face, 
or neck that are superficial and do not cause limited motion, 
and occupy an area or areas 144 square inches or greater, 
warrant a 10 percent evaluation.  Diagnostic Code 7803 
provides that scars that are superficial and unstable warrant 
a 10 percent evaluation.  Diagnostic Code 7804 provides that 
scars that are superficial or painful, upon examination, 
warrant a 10 percent evaluation.  Diagnostic Code 7805 
provides that other scars will be rated on limitation of 
function of the affected part.

VA and private treatment records do not reflect that the 
veteran is receiving ongoing care related to his sebaceous 
cysts.  The report of a January 1999 VA dermatology 
examination reflects that on examination there were some 
little nodular cysts, one over the left upper quadrant below 
the left costal margin, one on the left upper thigh, two on 
the right anterior thigh, and one above the scapula on the 
right toward the neck which was very small.  It also 
indicates that there was a scar in the posterior lower part 
of the neck from the previous sebaceous cyst removal.  There 
was tenderness over this scar.

With consideration that tenderness has been demonstrated at 
the site of one of the scars from a sebaceous cyst removal, 
the Board concludes that the veteran's service-connected 
sebaceous cyst disability warrants a 10 percent evaluation 
under Diagnostic Code 7804 of either the old or new rating 
criteria.  However, there is no indication that the veteran's 
cysts, or scars related thereto, are superficial, poorly 
nourished, have repeated ulceration, or otherwise tender and 
painful on objective demonstration.  Neither is there any 
indication that they are unstable or that any cysts or scars 
related thereto are deep or cause limited motion or that they 
occupy a surface area of 144 square inches or greater.  
Neither is there any indication that they limit the function 
of any part affected.  Rather, the competent medical evidence 
essentially indicates that the cysts are benign and that the 
only scar that demonstrates tenderness is the one identified 
on the lower part of the neck.  Therefore, the record 
supports the assignment of a 10 percent evaluation for the 
veteran's excision, sebaceous cysts, but a preponderance of 
the evidence is against an evaluation greater than the 
10 percent granted herein.


ORDER

A 10 percent evaluation, but not greater, is granted for 
excision, sebaceous cysts, subject to the laws and 
regulations governing the payment of monetary benefits.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

